Citation Nr: 9925062	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date, prior to May 13, 1997, for 
the award of service connection for hypothyroidism following 
thyroidectomy for Hashimoto's thyroiditis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1990.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1999 at which time it was remanded 
for additional development. The RO was to consider the 
representative's argument that an earlier effective date 
consistent with the veteran's claim filed in December 1990 
should be assigned.  This was accomplished and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran, who had thyroid surgery in early November 
1990, was discharged from service on November 30, 1990. 

2.  His initial claim for service connection for a thyroid 
disorder was received by the RO in December 1990.  

3.  The veteran was scheduled for an official examination, 
but a report of telephone contact shows that in January 1991 
the veteran stated that he would not report for any official 
examination and requested that his claim be withdrawn.  

4.  The veteran was advised by RO letter in January 1991 that 
action on his claim had been discontinued per his request.  
He was also advised that he could reopen his claim at any 
time.  No response was received from the veteran until 1997.  

5.  The veteran's reopened claim for service connection for 
hypothyroidism was received by the RO on May 13, 1997.  

7.  The RO awarded service connection and a 10 percent rating 
for hypothyroidism following thyroidectomy for Hashimoto's 
thyroiditis, effective May 13, 1997, the date of reopened 
claim.  


CONCLUSION OF LAW

An effective date earlier than May 13, 1997 for the award of 
service connection for hypothyroidism following thyroidectomy 
for Hashimoto's thyroiditis is not warranted.  38 C.F.R. 
§§ 3.158, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Initially, the veteran disagreed with 
the findings of fact presented above as he did not recall 
filing a claim in December 1990 or his subsequent dealings 
with the VA in 1990-91.  However, in a statement, dated in 
June 1999, the veteran conceded that the facts as set out 
above are correct.  

Prior to the veteran's discharge from service in November 
1990, he underwent a thyroidectomy and completed an 
application for VA compensation for asthma and thyroid 
disorder.  This application was received by the RO in 
December 1990.  

The RO then requested a VA medical facility to schedule the 
veteran for an examination for disability evaluation purposes 
and the veteran was scheduled for said examination in late 
January 1991.  However, a report of telephone contact 
completed by an employee at the VA medical facility shows 
that the veteran called the medical facility on January 4, 
1991, and reportedly stated:  "I already had four physical 
exam's and I don't want to go through one exam again, so I am 
canceling the claim that I requested."

By letter dated January 29, 1991, the RO informed the veteran 
that it had discontinued action on his claim as he requested.  
The RO further informed the veteran of the following:  "The 
claim can be reopened at any time.  If it is reopened within 
one year of the dated (sic) of this letter and entitlement is 
shown, benefits will be based on this claim."  The veteran 
was also informed of his appellate rights.  No response was 
received from the veteran.  

Indeed, the veteran did not correspond with or otherwise 
contact the RO for six years thereafter.  The veteran's next 
contact with the RO consisted of the claim for service 
connection for hypothyroidism which was received at the RO on 
May 13, 1997.  By rating decision dated in December 1997, the 
RO awarded service connection and a 10 percent rating for 
hypothyroidism, effective May 13, 1997, date of claim.  

The veteran's representative, in a statement dated in May 
1998, argued that the evidence in the veteran's service 
medical records was adequate to grant service connection and 
that such rating action should have been accomplished in 
early 1991 strictly on the basis of service medical records.  
He also argued, in effect, that the evidence is insufficient 
to establish that the veteran formally withdrew his original 
claim in January 1991.  

In a statement of June 1999, the veteran also contends that 
there was sufficient evidence of record in 1991 to allow 
service connection for his hypothyroidism and that there was 
no need for an examination.  He feels he should be entitled 
to benefits based on his December 1990 claim rather than his 
May 1997 claim.  

Criteria.  The effective date of an award based on an 
original claim for compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  The effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of service discharge or release, if 
application therefor is received within one year from such 
date of discharge or release.  38 C.F.R. § 3.400.  

When in an original compensation claim, entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655.  

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation, based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.  

Analysis.  The fundamental issue before the Board is from 
what point may service connection be awarded based on the 
veteran's May 1997 application.  That determination must be 
based on the regulatory provisions, set out above, which 
govern the effective dates of awards.  As noted in § 3.400 
above, if a claim is not filed within one year of service 
separation, then the award of service connection can not go 
back to the day following service separation and shall not be 
earlier than the date of receipt of application therefore.  
Thus, the earliest date from which service connection can be 
assigned based on the May 1997 claim is the date that claim 
was received, May 13, 1997.  The veteran is not entitled to 
an effective date earlier than the date of the claim as his 
claim was not received until May 1997, as this date was well 
beyond one year after his discharge from service in November 
1990.  

The record shows that the veteran did, in fact, file an 
earlier claim for benefits in December 1990, shortly after 
service discharge; however, the record also shows that the 
veteran asked that this claim be withdrawn and that he also 
refused to report for a VA examination in January 1991 that 
had been scheduled in conjunction with his claim.  

The veteran was advised by RO letter in January 1991 that 
action on his December 1990 claim had been discontinued as he 
had requested.  In the letter, he was also advised that if he 
reopened his claim within one year of the date of the letter 
and entitlement was shown, then benefits could be based on 
this claim.  He was also advised of his appellate rights.  No 
timely response to this RO letter was received from the 
veteran.  

The veteran and his representative argue that there was 
sufficient evidence in the service medical records to justify 
the award of service connection without a VA examination in 
1991.  Initially, the Board notes that while the veteran's 
disease is chronic, at the time of his 1990 claim its extent 
was not shown.  The record was not entirely clear as to what, 
if any, residual disability had resulted from the service 
surgery, which had just been performed in early November 
1990.  Based on the foregoing, it was not unreasonable for 
the RO to require a current examination in order to clarify 
the nature and extent of any residual disability resulting 
from the service pathology and resulting surgery.  An 
official examination was necessary at that time to 
definitively establish the presence and nature of any 
disability for which service connection would be granted.  
Further, the veteran's refusal to report for the requested 
examination denied the RO access to evidentiary material 
necessary to reach a proper decision in his case.  Thus, the 
Board finds that the RO's actions in 1991 were reasonable as 
without the requested VA examination the evidentiary record 
in 1991 was incomplete.  

The Board has also considered the representative's argument 
that there was no written request by the veteran for 
withdrawal of his 1990 claim, but only a report of telephone 
contact.  He questions whether this is legally sufficient to 
withdraw the claim.  He argues that the veteran did not 
formally withdraw his claim in 1991 as his request for such 
was not in writing.  It appears that he may referring to the 
regulatory requirement for a written request to withdraw an 
appeal to the Board, a question that is not at issue in this 
case.  

The record shows that the veteran contacted the RO by 
telephone in January 1991 to withdraw his claim and his 
message was entered in a report of contact, which was then 
added to his claims folder.  Later in January 1991, he was 
advised by letter that the RO had discontinued action on his 
claim at his request and he was advised of how he could 
reestablish his claim and the consequences if he did not.  
The record shows that the veteran took no further action in 
this regard until May 1997.  

In this regard, the Board finds that not only did the veteran 
withdraw his claim, but he underlined his intention to 
withdraw the claim by his refusal to comply with the RO's 
request for a VA examination.  The Board further notes that 
the veteran was advised of the consequences of his withdrawal 
action by RO letter in January 1991, but he failed to take 
any affirmative action to correct any misunderstanding that 
he himself had created.  If he had indeed wished to have the 
RO adjudicate his claim for service connection, but wished to 
refuse a VA examination, the January 1991 letter served to 
inform him that the RO had interpreted his statement as a 
withdrawal of the claim, rather than simply a refusal to 
report for a VA examination.  Furthermore, the letter 
provided a clear recourse for him to clarify his desires, in 
that he was informed of the procedures for reopening his 
claim.  He did not do so, and did not contact the RO for a 
period of six years.  

It is thus clear from the record that the veteran's intention 
in 1991 was to withdraw his claim for service connection, 
that he was advised of the consequences, but, nevertheless 
chose to withdraw his claim.  Since the veteran successfully 
withdrew his initial December 1990 claim for service 
connection, this made his May 1997 claim, the controlling 
claim for effective date purposes.  Accordingly, May 13, 1997 
is the proper effective date for the veteran's award of 
service connection.  


ORDER

An effective date earlier than May 13, 1997, for the award of 
service connection for hypothyroidism following thyroidectomy 
for Hashimoto's thyroiditis is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

